Citation Nr: 9900015	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  97-33 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for nasopharyngitis, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1967 to July 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The notice of disagreement was 
received in October 1997.  The statement of the case was sent 
to the veteran in October 1997.  The substantive appeal was 
received in November 1997.


REMAND

The veterans claim for an increased rating for service-
connected nasopharyngitis was received on March 31, 1997.  
Thereafter, the veteran was provided a VA examination.  In an 
August 1997 rating decision, the veteran was granted an 
increased rating of 10 percent for this service-connected 
disability effective March 31, 1997, the date of his claim.  
The increased rating was assigned under Diagnostic Code 6501.  
This diagnostic code governed ratings for atrophic, chronic 
rhinitis.  

Certain portions of 38 C.F.R. Part 4 pertaining to the rating 
criteria for respiratory disabilities were recently changed.  
Specifically, on September 5, 1996, the VA published a final 
rule, effective October 7, 1996, to amend the section of the 
Schedule for Rating Disabilities dealing with respiratory 
disabilities.  61 FR 46720, Sept. 5, 1996.  However, these 
changes took place prior to the receipt of the veterans 
claim for an increased rating and prior to that effective 
date.  The veteran has not appealed the assigned effective 
date.  However, the RO assigned the 10 percent rating under 
the criteria in effect prior to the changes of the rating 
criteria.  Under the newly amended rating schedule, 
Diagnostic Code 6501 no longer exists.  
Currently, rhinitis is rated under Diagnostic Codes 6522, 
6523, and 6534.  

In the statement of the case, the veteran was provided the 
rating criteria for Diagnostic Code 6501 under the old rating 
criteria.  In a subsequent supplemental statement of the 
case, the veteran was provided the new rating criteria for 
sinusitis (Diagnostic Code 6514) and for rhinitis (Diagnostic 
Code 6522).  However, he was improperly also provided the old 
rating criteria for Diagnostic Code 6501 that was in effect 
prior to the date of receipt of his increased rating claim.  

The Board notes that since the rating criteria has changed 
and the veteran currently asserts that his disability rating 
should be increased due to an increase in severity of his 
service-connected disability, he should be provided a VA 
respiratory examination by an examiner who has reviewed the 
new rating criteria.  The VA examination should be undertaken 
with regard to the new rating criteria.  

In addition, the Board notes that in August 1998 
correspondence, the veteran requested that he be afforded a 
personal hearing before a hearing officer at the RO.  The 
veteran should be afforded such a hearing.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should obtain any VA treatment 
records of the veteran which are not 
currently in the claims file and 
associate them with the claims file.

2.  The veteran should be afforded a VA 
respiratory examination to determine the 
current nature, extent, and 
manifestations of the veterans 
nasopharyngitis.  The RO should provide 
to the examiner a copy of the new rating 
criteria pertaining to the veterans 
respiratory disorders.  All indicated 
tests must be conducted. T he veteran's 
claims file must be made available to, 
and reviewed by, the examiner prior to 
the examination.  The examiner should 
note that he/she has reviewed the claims 
file.  The examiner should report the 
findings consistent with the revised 
regulatory criteria.  The examiner should 
specifically address whether the veteran 
does or does not have nasal polyps.  In 
addition, the examiner should determine 
how often the veteran has incapacitating 
nasopharyngitis episodes which require 
antibiotic treatment and/or how often the 
veteran has incapacitating attacks which 
are characterized by headaches, pain, 
purulent discharge or crusting.  The 
examiner should also determine if the 
veterans respiratory disorder has 
required surgery.  

3.  The RO should schedule the veteran 
for a personal hearing at the RO before a 
hearing officer.  Thereafter, the hearing 
officer/the RO should consider the 
veteran's claim for entitlement to an 
increased rating for nasopharyngitis.  
The veterans service-connected 
disability should specifically be rated 
under the new rating criteria.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a copy of the hearing officers 
decision/supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The purpose of this REMAND is to assist the veteran in 
developing his claim.  No action is required of him until 
further notice.  The Board expresses no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case pending completion of the requested action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
